Citation Nr: 0215625	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from December 1941 to October 
1942 and from December 1945 to January 1946 with recognized 
guerilla service from January to February 1945 and from May 
to December 1945.  He died in August 1990; the appellant is 
the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manilla, Philippines, wherein the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied.  The Board remanded the claim in 
April 2001 for further development.  The RO has now returned 
the case to the Board for further appellate review.

The Board notes that it currently has jurisdiction over the 
appellant's claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1310.  In July 2002, the RO sent the appellant a Statement 
of the Case (SOC) regarding the issue of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 which is a claim 
that is separate and distinct from the claim currently on 
appeal.  See Cole v. West, 13 Vet. App. 268 (1999).  As the 
appellant has not submitted a timely Substantive Appeal on 
this issue, the Board cannot assume jurisdiction over this 
issue at this time. See generally 38 U.S.C.A. § 7105(a) (West 
1991).


FINDINGS OF FACT

1.  The veteran was interned as a Prisoner of War (POW) in 
the Philippine Islands from April 14 to December 5, 1942.

2.  During the veteran's lifetime, service connection was in 
effect for internal and external hemorrhoids.  He was in 
receipt of a non-compensable rating since September 1949.

3.  The veteran died on August [redacted], 1990 with the cause of his 
death identified as cardio-pulmonary arrest due to leukemia.

4.  Leukemia was first medically shown many years after 
service, and the appellant has presented no competent medical 
evidence linking the cause of the veteran's death to active 
service or to a service connected disability.


CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by his active service, and service-connected 
disability did not cause, or significantly or materially 
contribute, to his death.  38 U.S.C.A. §§ 1110, 1112, 1310 
(West 1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  VA has enacted regulations to implement 
the provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326) (2002).  These changes in law are 
potentially applicable to the claim on appeal.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has 
developed this case pursuant to the VCAA.  

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC) and a Supplemental Statement of the Case 
(SSOC), the appellant has been provided notice of the Reasons 
and Bases in denying her claim as well as the evidence 
obtained and reviewed by the RO in arriving at its 
determination.  In this case, the appellant has presented 
argument and medical evidence in support of her claim on 
appeal.  The RO obtained a medical opinion based upon review 
of the claims folder in an effort to substantiate this claim.  
By letters dated in May 1999 and April 2001, the RO requested 
the appellant to identify the names, addresses and 
approximate dates of treatment of the veteran for conditions 
she believed may be related to the cause of the veteran's 
death since his release from active duty.  The appellant has 
not identified any treatment records which are not currently 
associated with the claims folder.

The Court of Appeals for Veterans Claims has recently 
stressed that 38 U.S.C.A. § 5103 imposes new notice 
requirements on VA.  See generally Quartuccio v. Principi, 16 
Vet. App. 183, 186-7 (2002).  In April 2001, the RO provided 
the appellant notice of the duties and responsibilities by 
both VA and the appellant in developing this claim, the types 
of evidence needed to substantiate her claim, and the 
evidence VA expected the appellant to provide to substantiate 
her claim.  Specifically, the RO instructed the appellant 
that she needed to provide medical evidence to support her 
theory that the veteran's death from leukemia was due to a 
deterioration of his immune system as a result of illnesses 
and poor treatment while he was a POW.  The Board is of the 
opinion that the record contains sufficient medical evidence 
to make a decision on this claim.  Furthermore, the Board is 
of the opinion that no reasonable possibility exists that any 
further assistance would aid the appellant in substantiating 
her claim. 

The veteran died on August [redacted], 1990.  The cause of his death 
was identified as "CPA, Leukemia" on his death certificate.  
The surviving spouse of a veteran who has died from service 
connected disability may filed a claim for DIC benefits.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for cause of death, the evidence of record 
must show that a disability incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2002).  The veteran, who served in a time 
of war in the Philippine Islands under the direction of U.S. 
Armed Forces, is considered to have served on active duty.  
38 U.S.C.A. § 101(21)(III) (West 1991).

A veteran's death will be considered service connected where 
a service-connected disability is either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2002).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2002).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2002).

Presumptive service connection may be granted for certain 
specified chronic diseases if the evidence shows that such 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of such disease during the period 
of wartime service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307(a), 3.309(a) (2002).  Leukemia is listed as 
one of the specified chronic diseases. 38 C.F.R. § 3.309(a) 
(2002).  

Furthermore, where a veteran was held as a POW for at least 
30 days, service connection is presumed if the veteran 
manifested certain chronic diseases to a degree of 10% or 
more at any time after service.  38 C.F.R. § 3.309(c) (2002).  
See 38 U.S.C.A. § 1112(b) (West 1991).  These enumerated 
diseases are limited to avitaminosis, beriberi (including 
beriberi heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any other nutritional deficiency, 
psychosis, any of the anxiety states, dysthymic disorder (or 
depressive neurosis), organic residuals of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, and peripheral neuropathy except where 
directly related to infectious causes.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

The RO has provided the following definitions of competency 
of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The record establishes that the veteran was held as a POW at 
the O'Donnell Concentration Camp, Capas, Tarlac, Philippines 
from April 14 to December 5, 1942.  During his lifetime, the 
veteran claimed to have been involved with the Bataan Death 
March, and to have suffered from multiple diseases while 
interned as a POW, to include malnutrition, avitaminosis, 
beriberi, dysentery, psychosis, heart disease, helminthiasis 
or jaundice, anxiety and wound to the right index finger.  
The record contains lay affidavits from his fellow POW's 
which alleged that he suffered from malaria, beriberi, 
intestinal disease and melena due to hemorrhoids.

The veteran initially filed a claim for service connection 
for external hemorrhoids in September 1949.  His available 
service medical records only showed treatment for ptygerium 
and hordeolum of the right eye.  In January 1950, he amended 
his claim to include service connection for beriberi and 
residuals of malaria.  At that time, he submitted a January 
1950 medical statement from Roman Armas, M.D., which 
indicated treatment for malignant type malaria with kidney 
complication with resultant secondary anemia.  

A VA examination in April 1950 resulted in diagnoses of mild, 
internal hemorrhoids, myopic astigmatism of the right eye and 
correctable myopia of the left eye.  His laboratory testing 
indicated normal findings of the blood, urine, stool and 
chest.  Residuals of malaria were not found.  By means of a 
rating decision dated April 1950, the RO granted service 
connection for internal and external hemorrhoids, and 
assigned an initial non-compensable evaluation effective to 
September 1949.  This rating remained in effect throughout 
the veteran's lifetime.  The RO also denied service 
connection for myopic astigmatism as being a constitutional 
or developmental abnormality.  The Board affirmed the RO's 
decision in March 1951.

In December 1954, the veteran underwent a hemorrhoidectomy at 
the Chinese Memorial Hospital.  During this hospitalization, 
his physical examination was remarkable only for internal and 
external hemorrhoids as well as compound, myopic astigmatism 
of both eyes.  His laboratory testing indicated normal 
findings of the blood, urine, stool and chest.

A March 1958 medical certification from Melchor S. Maniego, 
M.D., revealed the veteran's complaint of dimness of vision, 
dizziness, headache, inability to sleep well, attacks of 
coldness of the extremities with palpitation and 
fatigability, some loss of weight, and previous attacks of 
rheumatic pains in the waist and neck.  His physical 
examination was significant for abnormal heart findings which 
included diffused precordial pulsation, and moderately rough 
blowing pre-systolic murmur over the mitral area.  Dr. 
Maniego provided the following opinion:

The undersigned is of the sincere opinion that 
the complaints of [the veteran] are mainly due 
to the cardiac trouble (Chronic valvulitis 
with mitral insufficiency causing beginning 
decompensation) which probably is rheumatic in 
nature but which might have been aggravated by 
undue physical exertion like that which 
obtains while in the service of the army.

In a rating decision dated March 1958, the RO denied service 
connection for heart trouble.  

In a statement received in August 1983, the veteran raised a 
claim for service connection for malnutrition, avitaminosis, 
beriberi, dysentery, psychosis, heart disease, helminthiasis 
or jaundice, anxiety and wound to the right index finger.  In 
November 1983, the RO deferred adjudication of these claims 
pending VA examination.  His file was transferred to another 
RO jurisdiction, but no further action was taken on the 
claims.

In January 1999, the appellant filed her claim for DIC 
benefits.  In support of her claim, she submitted a medical 
certificate from Alejandro R. Garcia, M.D., which reflected 
that the veteran underwent retropubic prostatectomy due to 
benign prostatic hypertrophy in October 1989.  Hospital 
records from Cardinal Santos Medical Center reveals the 
veteran's admission in March 1990 due to generalized pruritis 
with complete blood count (CBC) testing that revealed anemia 
and abnormal white blood cells.  A laboratory work-up 
included a bone marrow biopsy which indicated a diagnosis of 
malignant lymphoma with mixed small and large cells.  He 
subsequently underwent chemotherapy due to a diagnosis of 
malignant lymphoma, leukemic phase.  He died on August [redacted], 
1990 as a result of cardiopulmonary arrest (CPA) due to 
leukemia.  

In July 2002, a VA examiner reviewed the claims folder and 
provided the following opinion:

1.  C-file reviewed.

2.  Veteran is service connected for 
Hemorrhoids (internal, external).  Veteran 
died last August [redacted], 1990 with cause of death 
recorded as cardio-pulmonary arrest due to 
leukemia.

3.  Leukemia is a heterogeneous group of 
neoplasm arising from malignant transformation 
of blood forming cells.  Leukemic cells 
proliferate primarily in the bone marrow and 
lymphoid tissues where they interfere with 
normal hematopoieses and immunity.

4.  The internal hemorrhoidal plexus of veins 
is located in the submucosal space above the 
valves of Morgagni.  Whenever the internal 
hemorrhoidal plexus is enlarged, there is 
associated increase in supporting tissue mass 
and the resultant venous swelling i[s] called 
an internal hemorrhoid.  When veins in the 
external hemorrhoidal plexus become enlarged 
or thrombosed, the resultant bluish mass is 
called an external hemorrhoid.

5.  Based on the above the cause of death is 
not related / due to veteran's SCD.

The Board finds that the evidence of record preponderates 
against the appellant's claim for service connection for the 
cause of the veteran's death.  During his lifetime, the 
veteran was in receipt of service connection for internal and 
external hemorrhoids.  He was in receipt of a non-compensable 
rating since September 1949.  VA opinion in July 2002 found 
no causal relationship between the veteran's sole cause of 
death, cardiopulmonary arrest due to leukemia, and service 
connected hemorrhoid disability.  There is no competent 
medical evidence of record which suggests that the veteran's 
service connected hemorrhoid disability had any causal 
relationship to his cause of death.

Furthermore, the evidence first reflects the manifestation of 
leukemia many years after discharge from service, and 
leukemia is not one of the specified diseases presumed to be 
related to POW status.  In fact, laboratory testing of his 
blood as late as 1950 indicated normal findings.  Thus, the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
not for application.  Additionally, the appellant has 
presented no competent medical evidence linking the cause of 
the veteran's death to active service or to a service 
connected disability.

In this case, the only evidence of record suggesting a causal 
relationship between the veteran's cause of death and active 
service is the appellant's lay opinion that the veteran's 
death from leukemia was due to a deterioration of his immune 
system as a result of illnesses and poor treatment while he 
was a POW.  The Board notes, however, that the appellant's 
lay conclusions regarding the cause of the veteran's death 
hold no probative value as there is no showing that she 
possesses the requisite medical training to speak to an issue 
of medical fact or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)(lay witness not competent to offer 
evidence that requires medical knowledge); 38 C.F.R. 
§ 3.159(a)(1) (2002). The evidence in this case is completely 
devoid of any competent evidence that the veteran's cause of 
death, non-service connected cardiopulmonary arrest due to 
leukemia, has any relationship to the conditions and 
hardships endured by the veteran during his internment as a 
POW.  Rather, the record only contains medical opinion 
indicating that service connected disability had no causal 
relationship to the cause of the veteran's death.  The Board 
is in no position to reach a contrary conclusion.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992). (VA must provide 
and identify the medical basis for rejecting a conclusion 
expressed by a trained medical professional).  As the 
preponderance of the evidence weighs against the claim, the 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Service connection for the veteran's cause of death is 
denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

